Citation Nr: 1712507	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS) of the lumbar spine (hereinafter lumbar spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, NC.  

This case was last before the Board in September 2016, when the issue of an increased evaluation for the Veteran's lumbar spine disability was remanded for the AOJ to schedule the Veteran for a Board videoconference hearing.  The Veteran testified at a Board hearing in January 2017; a transcript of that hearing is associated with the claims file.  This case has been returned to the Board for further appellate review at this time.  

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA regulations require that a supplemental statement of the case (SSOC) be furnished to the Veteran if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2016).  The last SOC that addressed the issue of an increased evaluation for the Veteran's lumbar spine disability was issued in May 2012.  However, since then, the Veteran attended a VA examination of his lumbar spine in April 2017, and VA treatment records have been associated with the Veteran's claims file.  As a result, a remand is necessary so that the AOJ can consider the new evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2016) (after the appeal is certified to the Board, any pertinent evidence accepted by the Board must be referred to the AOJ for review, unless that procedural right is waived by the appellant).

Further, the Board finds that the VA examinations of the Veteran's lumbar spine in January 2011 and April 2017 are inadequate, as they do not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Additionally, the claims file contained a September 2015 letter to the Veteran that notified him he was awarded VA Vocational Rehabilitation allowance for his training at Athens State University.  However, after a review of the claims file, the Board is unable to locate any underlying records from VA Vocational Rehabilitation demonstrating how this decision was reached.  These are critically important records in the context of the Veteran's TDIU claim.  A remand is necessary in order to attempt to obtain the identified VA Vocational Rehabilitation records.  

Lastly, at the January 2017 hearing, the Veteran reported he was not able to maintain employment, as he could not sit or stand for long periods of time, in part due to his lumbar spine disability.  Thus, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

2.  Obtain any and all VA treatment records from the Birmingham VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associated those documents with the claims file.

3.  Obtain the Veteran's VA Vocational Rehabilitation records and associate them with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the lumbar spine in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion throughout the appeal period of the lumbar spine in active motion, passive motion, weightbearing, and in non-weightbearing.  

In addition to completing the above testing, the examiner should address any neurological complications associated with his lumbar spine disability, to include any radiculopathy, or bowel or bladder dysfunction.

Lastly, the examiner should comment on and describe the extent to which the Veteran's service-connected disabilities (lumbar spine disability, cervical spine disability, obstructive sleep apnea, left ankle sprain, tinnitus, traumatic brain injury, bilateral fuch's dystrophy, bilateral hearing loss, and erectile dysfunction) separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The opinion should include an description of the limitations and restrictions imposed by the Veteran's service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluation for a lumbar spine disability and entitlement to TDIU, to include consideration of all evidence associated with the file after issuance of the May 2012 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

